Case 1:20-cv-04243-RPK-TAM Document 22 Filed 05/07/21 Page 1 of 2 PageID #: 211



     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK


                                                                Case No. 1:20-cv-04243-RPK-RER
    IN RE GOL LINHAS AÉREAS
    INTELIGENTES S.A. SECURITIES LITIGATION                     RULE 7.1 STATEMENT OF
                                                                DEFENDANT GOL LINHAS
                                                                AÉREAS INTELIGENTES S.A.



    THIS DOCUMENT RELATES TO ALL ACTIONS




                  Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned counsel

    hereby certify that GOL Linhas Aéreas Inteligentes S.A. is a limited liability company

    incorporated under the laws of Brazil. GOL Linhas Aéreas Inteligentes S.A. has no

    parent corporation and no publicly held company owns 10% or more of its stock.


    Dated: New York, New York
           May 7, 2021

                                                    PAUL, WEISS, RIFKIND, WHARTON
                                                    & GARRISON LLP


                                                    By: /s/ Audra J. Soloway_______

                                                        Andrew Gordon
                                                        Audra J. Soloway
                                                        Robert J. O’Loughlin
                                                        1285 Avenue of the Americas
                                                        New York, New York 10019
                                                        (212) 373-3000
                                                        Fax: (212) 757-3990
                                                        agordon@paulweiss.com
                                                        asoloway@paulweiss.com
                                                        roloughlin@paulweiss.com

                                                        Attorneys for GOL Linhas Aéreas
Case 1:20-cv-04243-RPK-TAM Document 22 Filed 05/07/21 Page 2 of 2 PageID #: 212




                                             Inteligentes S.A., Paulo Sergio
                                             Kakinoff, and Richard F. Lark, Jr.




                                       2
